Citation Nr: 1748043	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for the service-connected hearing loss.

4.  Entitlement to a rating in excess of 20 percent for the service-connected diabetes mellitus with cataracts, nephropathy, vitiligo, onychomycosis, erectile dysfunction and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1970, with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran provided testimony at a Board videoconference hearing before the undersigned in August 2016.  A transcript of the hearing is a part of the record before the Board.

At the time of the notice of disagreement with the September 2013 rating decision related to diabetes mellitus, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to diabetes mellitus.  The RO considered this as part and parcel of the diabetes rating claim and included it on the November 2013 statement of the case.  In July 2014, the Veteran and his representative communicated with the RO in order to withdraw the TDIU claim.  Thus, the matter of whether a TDIU is warranted due to diabetes mellitus alone is not before the Board.

At the time of his August 2016 hearing, and by way of a VA Form 21-8940 submitted in October 2016, the Veteran raised the issue of entitlement to a TDIU due to the combined effect of his service-connected psychiatric disability, peptic ulcer, diabetes mellitus, and peripheral neuropathy.  This more recent claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is solely based upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the 2016 TDIU claim is raised as due to a combination of the Veteran's service-connected disabilities, not all of which are within the jurisdiction of the Board, the Board does not have jurisdiction over the recently raised TDIU claim.  The issue of entitlement to a TDIU is, therefore, referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a rating in excess of 20 percent for the service-connected diabetes mellitus with cataracts, nephropathy, vitiligo, onychomycosis, erectile dysfunction and hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced in-service acoustic trauma in the form of significant noise exposure.

2.  Competent medical findings have established the presence of both tinnitus and a right ear hearing loss disability as defined by VA regulation during the pendency of this claim.

3.  The Veteran's tinnitus and right ear hearing loss cannot be reasonably disassociated from his active service.

4.  Throughout the pendency of this claim and appeal, the Veteran's hearing impairment has not reached the level for which assignment of a compensable rating is warranted with the mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify the Veteran was met in this case by way of the letter sent to him in January 2013.  The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  He has given no indication that there are additional records in existence related to the claims being decided.  Further, the Veteran was afforded appropriate VA examinations, most recently in February 2016.  The Veteran has not asserted, and the evidence of record does not show, that his audiological disabilities have increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Finally, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Initially, the record confirms the Veteran's current diagnoses of tinnitus, as well as a right ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  See August 2013 and February 2016 VA audiological examination reports, and May 2016 private audiologist report.  Moreover, VA has conceded the Veteran's in-service exposure to acoustic trauma during this tour in the Republic of Vietnam.  Service connection for left ear hearing loss was awarded on that basis.  See September 2013 rating decision.  The pertinent question remaining in this appeal is whether the Veteran's current right ear hearing loss and tinnitus disabilities are causally connected to the conceded in service noise exposure.  

In September 2013, following the August 2013 VA audiological examination, the VA examiner submitted an addendum opinion finding the Veteran's right ear hearing loss and tinnitus less likely as not related to his in-service acoustic trauma.  The only rationale provided was the lack of a notation of right sided hearing loss or tinnitus in the service treatment records.  The Board finds the opinion as to hearing loss inadequate, because it relied solely on the passage of time between service and diagnosis.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Moreover, the opinion related to tinnitus did not take into account the Veteran's lay statements describing the onset of ringing in his ears as initially occurring during service.  It is also inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, this report lacks probative value.

In February 2016, a VA examiner again found it less likely as not that the right ear hearing loss and tinnitus are related to the Veteran's in-service noise exposure.  This examiner's report relied heavily on an Institute of Medicine study, which does not take into account any aspect of this Veteran's disability or medical history, including the reported tinnitus symptoms.  Further, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service (now Director of VA Compensation Service) indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The Institute of Medicine study on which the examiner relies appears to be in conflict with current VA case law and the Training Letter cited above.  For these reasons, the February 2016 audiologist report is inadequate and lacks probative value.

The Board looks to the remaining evidence of record to assess the relationship between the Veteran's hearing loss and tinnitus and his active service.

In August 2012, the Veteran reported noticing the onset of muffled hearing and ringing in his ears during his active service.  In April 2016, he reported experiencing no ringing in his ears prior to his service and noticing the onset during his tour in Vietnam, as well as experiencing it ever since.  The Veteran is competent to testify as to symptoms such as ringing in the ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds no reason to question the credibility of the Veteran's reported history of ringing in his ears.  

In May 2016, a private audiologist reviewed the Veteran's service records and examined and interviewed the Veteran.  The audiologist's report recognized the Veteran's in-service noise exposure.  Based upon these factors, the private audiologist determined that the Veteran's hearing loss in both ears, as well as his tinnitus, as likely as not onset during service due to his conceded in-service noise exposure.  

With regard to both the Veteran's right ear hearing loss and his tinnitus, the Board finds that the evidence is sufficient to establish that the Veteran's disabilities are related to his noise exposure in service.  Accordingly, the Board finds that the criteria for service connection for right ear hearing loss and tinnitus are met.  

Increased Rating - Hearing Loss

The Veteran perfected an appeal as to the noncompensable rating assigned for his left ear hearing loss.  As service connection for the right ear is also deemed service connected by way of this decision, the Board will assess whether a compensable rating is warranted for the now service connected bilateral hearing loss disability.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for service connection for hearing loss in August 2012.  He has perfected an appeal of the initial noncompensable rating assigned.  The Veteran's claims file does not include audiological examinations within VA clinical records.  Thus, in order to decide this claim, the Board will use the findings within VA audiological examination reports, as well as a private audiologist report submitted by the Veteran.  In response to his claim, the Veteran was afforded an audiological evaluation in August 2013.  The Veteran reported experiencing difficulty due to his hearing loss, because his wife complains about him talking too loud and turning the television up too loud.  Puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
50
45
LEFT
15
45
50
45

Thus, the puretone threshold average was 33 in the right ear and 39 in the left ear at that time.  Speech recognition using the Maryland CNC word list, as required by VA regulation, was 98 percent in each ear.  Applying these values to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran was again provided VA audiological examination in February 2016.  At this time, he reported difficulty having conversations at home, and he again reported others commenting that he talks and watches television too loud.  At the February 2016 examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
50
45
LEFT
15
45
55
55

Thus, the puretone threshold average was 33 in the right ear and 43 in the left ear at that time.  Speech recognition was measured using the Maryland CNC word list, as required by VA regulation, and the result was again noted as 98 percent in each ear.  Applying these values above to Table VI again results in a Level I Roman numeral designation for each ear and applying those to Table VII results in a noncompensable rating.  The readings reported in this evaluation again do not meet the requirements for evaluation as an exceptional pattern of impairment.

In May 2016, the Veteran submitted an audiology report from a private Board Certified Audiologist.  The report includes pure tone audiometry findings, as well as Maryland CNC test results.  The Board finds this report meets the criteria for a valid audiological report as defined by 38 C.F.R. § 4.85(a).  The audiologist noted the Veteran has difficulty understanding conversations due to his hearing loss, especially when there is background noise.  Puretone thresholds at that time were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
50
45
LEFT
15
45
55
50

Thus, the puretone threshold average was 35 in the right ear and 41 in the left ear.  Speech recognition was 84 percent in the right ear and 88 percent in the left ear. Applying the values above to Table VI results in a Level II Roman numeral in each ear.  While the Board certainly recognizes that these findings show a higher level of hearing loss, application of these findings to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At the Veteran's Board hearing, he again reported difficulty hearing in conversations and difficulty hearing the television.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the examiners in this case noted the Veteran's reports indicating he has a hard time hearing during conversations and difficulty hearing the television.   This impact of the Veteran's hearing loss was consistently reported throughout the pendency of this claim.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  On review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the pendency of the claim.

Finally, neither the Veteran, nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disability at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran was afforded a VA examination related to his diabetes mellitus and associated peripheral neuropathy, erectile dysfunction, hypertension and kidneys in August 2013, more than four years ago.  Since that time, the Veteran has submitted completed disability benefit questionnaires, and provided statements both in writing and during his Board hearing to suggest a worsening in his diabetes and associated disorders.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the August 2013 VA examination findings appear to not be representative of the current severity of the Veteran's diabetes and associated conditions, the claim must be remanded as a new VA examination is warranted.

Finally, the Veteran reported treatment of his diabetes with a private physician at his Board hearing.  See hearing transcript at page 23.  On remand, the AOJ should assist the Veteran in obtaining and associating with the record all relevant private treatment records related to the diabetes and associated disabilities.  38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining treatment records from his private diabetic care provider pursuant to 38 C.F.R. § 3.159(c)(1).  Associate all records obtained with the claims file.  If any requested records are not available, the record should be annotated to reflect such, and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected diabetes mellitus and all disabilities associated with the diabetes.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's diabetes and associated disabilities, to include fully describing the effects of the Veteran's disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


